Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5 and 8-9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hutchinson et. Al. (US 20100110746 A1 hereinafter Hutchinson).

Regarding claim 1, Hutchinson teaches in Figs. 2A-2B and 7A-7I with associated text Figs. 7A-7I showing a structure of an antifuse array and 2A-2B showing a particular type of memory element that may be used, an electrical fuse matrix, comprising: 
a plurality of anti-fuse structures 770 arranged in a matrix (memory cells 770 have memory structures 735 paragraph [0051] which are insulating but become more conductive when a sufficient current is applied paragraph [0032] so that 770 are interpreted to be antifuses), wherein each of the anti-fuse structure comprises: 
a top conductive structure 732 and a bottom conductive structure 734 (Fig. 7F, paragraph [0049); and 
a dielectric film 735 disposed between the top conductive structure and the bottom conductive structure (Fig. 7F, 735 corresponds to the memory material of Fig. 2A paragraph [0051] which is a dielectric for example NiO, WO.sub.3 or SiO.sub.2 paragraph [0032]), wherein 
the anti-fuse structure has an hourglass shape (Fig. 7I); 
a plurality of top metal plates 780 disposed on the top conductive structures (Fig. 7I, paragraph [0057]) and extending along a first direction (horizontal direction for example see figure below, the claim would not necessarily require --a top plate of the plurality of top plates to extend in a first direction from a top conductive structure of a first antifuse-structure of the plurality of anti-fuse structures to a top conductive structure of a second antifuse-structure of the plurality of anti-fuse structures for example--); and a plurality of bottom metal plates 710 disposed on the bottom conductive structures (Fig. 7E, paragraph [0049]) and extending along a second direction different from the first direction, wherein the second direction is not perpendicular to the first direction (diagonal direction for example see figure below, the claim would not necessarily require --a bottom plate of the plurality of bottom plates to extend in a second direction, different from the first direction, wherein the second direction is not perpendicular to the first direction, from a bottom conductive structure of the first antifuse-structure of the plurality of anti-fuse structures to a bottom conductive structure of a third antifuse-structure of the plurality of anti-fuse structures-- for example).  


    PNG
    media_image1.png
    671
    400
    media_image1.png
    Greyscale


Regarding claim 2, Hutchinson teaches each of the top metal plates is electrically connected to at least one of the top conductive structures (Fig. 7I), and each of the bottom metal plates is electrically connected to at least one of the bottom conductive structures (Fig. 7I).  

Regarding claim 3, Hutchinson teaches the top metal plates extend along a first direction (horizontal direction), and the bottom metal plates extend along a second direction different from the first direction (vertical direction) (Fig. 7I).  

Regarding claim 5, Hutchinson teaches a dimension of each of the dielectric films is smaller than dimensions of the top conductive structures and the bottom conductive structures (Fig. 7I).  

Regarding claim 8, Hutchinson teaches each of the top conductive structures has a taper shape, and each of the bottom conductive structures has a taper shape (Fig. 7I).  

Regarding claim 9, Hutchinson teaches each of the top conductive structures has a surface connected with the top metal plate, each of the bottom conductive structures has a surface connected with the bottom metal plate, and widths of the surfaces of the top conductive structures and the bottom conductive structures are located in a range from about 30 nanometers to 40 nanometers (less than 130 paragraph [0027]).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson as applied to claim 1 and further in view of Himeno et. Al. (US 20110220861 A1 hereinafter Himeno).

	Regarding claim 4, Hutchinson teaches the electrical fuse matrix of claim 1.
	 Hutchinson does not specify 20a seed layer electrically connected with the bottom metal plates and the bottom conductive structures.
	Himeno teaches in Fig. 14(b) with associated text a seed layer 77 electrically connected with a bottom metal plate 70 and a bottom conductive structure 78 (Fig. 14(b) paragraph [0130]) similar to those of Hutchinson.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a seed layer similar to that taught by Himeno that is electrically connected with the bottom metal plates and the bottom conductive structures of Hutchinson because according to Himeno such a seed layer allows a reducing agent of a precious metal plating solution to be selected more flexibly, when the precious metal electrode layer 78 is formed by electroless selective growth plating and so would be useful when using similar materials in the device of Hutchinson furthermore using such a seed layer is very well known in the art for improving adhesion and aiding growth of a conductive layer.

	Regarding claim 10, Hutchinson in view of Himeno teaches the electrical fuse matrix of claim 4, further comprising an insulating layer (775 of Huthchinson) surrounding the anti-fuse structures (Fig. 7I, paragraph [0057]).
	 Hutchinson does not specify the insulating layer is surrounding a seed layer.
	Himeno teaches in Fig. 14(b) with associated text an insulating layer 76 similar to that of Hutchinson that is surrounding a seed layer 77 (Fig. 14(b) paragraph [0130]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a seed layer similar to that taught by Himeno surrounded by the insulating layer of Hutchinson because according to Himeno such a seed layer allows a reducing agent of a precious metal plating solution to be selected more flexibly, when the precious metal electrode layer 78 is formed by electroless selective growth plating and so would be useful when using similar materials in the device of Hutchinson furthermore using such a seed layer is very well known in the art for improving adhesion and aiding growth of a conductive layer.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson as applied to claim 1.

	Regarding claim 6, Hutchinson teaches the electrical fuse matrix of claim 1.
	 Hutchinson does not specify each of the dielectric films has a minimal width located in a range from about 8 nanometers to 15 nanometers however Hutchinson teaches each of the dielectric films has a minimal width located in a range from about 10 nanometers to 20 nanometers (paragraph [0056]) and therefore envisions the width located in a range from for example about 10 nanometers to 15 nanometers as claimed.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), furthermore the width would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

	Regarding claim 7, Hutchinson teaches the electrical fuse matrix of claim 1.
	 Hutchinson does not specify each of the dielectric films has a thickness located in a range from about 30 angstroms to 100 angstroms however Hutchinson teaches each of the dielectric films has a thickness located in a range from about 100 angstroms to 500 angstroms (paragraph [0051]) and therefore envisions the thickness for example being 100 angstroms as claimed.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), furthermore the thickness would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments

Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. Regarding the arguments on page 7 Hutchinson teaches a plurality of top metal plates 780 disposed on the top conductive structures (Fig. 7I, paragraph [0057]) and extending along a first direction (horizontal direction for example see figure below rejection of claim 1); and a plurality of bottom metal plates 710 disposed on the bottom conductive structures (Fig. 7E, paragraph [0049]) and extending along a second direction different from the first direction, wherein the second direction is not perpendicular to the first direction (diagonal direction for example see figure below rejection of claim 1). If applicant intends to the first direction and second direction to particularly mean the directions in which the top and bottom plates connect different anti-fuses the claim may be amended to recite for example --a plurality of top metal plates 780 disposed on the top conductive structures, a top plate of the plurality of top plates extending in a first direction from a top conductive structure of a first antifuse-structure of the plurality of anti-fuse structures to a top conductive structure of a second antifuse-structure of the plurality of anti-fuse structures; and a plurality of bottom metal plates disposed on the bottom conductive structures, a bottom plate of the plurality of bottom plates extending in a second direction from a bottom conductive structure of the first antifuse-structure of the plurality of anti-fuse structures to a bottom conductive structure of a third antifuse-structure of the plurality of anti-fuse structures, the second direction different from the first direction, wherein the second direction is not perpendicular to the first direction—to avoid this rejection. Examiner notes that further consideration would be required for a claim amended as above. Cho et. Al. (US 20150076438 A1) made of record and not relied upon teaches, in Fig. 2 with associated text, a structure similar to that of Hutchinson wherein top 220 and bottom plates 214 cross one another in a perpendicular direction or in a non-perpendicular direction (paragraph [0021]) and Park et. Al. (US 6927474 B1) teaches in Figs.2B and 5 Cho et. Al. (US 20130105757 A1) teaches, in Figs. 4-5 with associated text, a structure similar to that of Hutchinson wherein top 70 and bottom 20 plates cross one another in a perpendicular direction (Fig. 4) or in a non-perpendicular direction (Fig. 5) that may be relevant to a claim amended as above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Connel et. Al. (US 6927474 B1) teaches in Figs.2B and 5, Araujo (US 5463244 A) teaches in Figs. 2 and 5 with associated text an electrical fuse matrix relevant to claim 1, Cho et. Al. (US 20150076438 A1) teaches, in Fig. 2 with associated text, a structure similar to that of Hutchinson wherein top 220 and bottom plates 214 cross one another in a perpendicular direction or in a non-perpendicular direction (paragraph [0021]) and Cho et. Al. (US 20130105757 A1) teaches, in Figs. 4-5 with associated text, a structure similar to that of Hutchinson wherein top 70 and bottom 20 plates cross one another in a perpendicular direction (Fig. 4) or in a non-perpendicular direction (Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897